EXHIBIT 10.10
EXECUTIVE EMPLOYMENT AGREEMENT


 
This Executive Employment Agreement (“Agreement”) is made effective as of May
19, 2011 (“Effective Date”), by and between Standard Gold, Inc. (“Company”) and
Alfred A. Rapetti (“Executive”) with respect to the following facts:
 
Executive and Company wish to enter into an Employment Agreement, which will
supersede any and all other agreements between the Company and the Executive.
 
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
 
1. Employment.  Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.
 
2. Duties.
 
2.1 Position.  Executive is employed as Chief Executive Officer (“CEO”) and
shall have the duties and responsibilities assigned by Company’s Board of
Directors (“Board of Directors”) as may be reasonably assigned to him from time
to time.  Executive shall perform faithfully and diligently all duties assigned
to Executive.  Subject to Section 7.3, Company reserves the right to modify
Executive’s duties at any time in its sole and absolute discretion provided that
the duties assigned are consistent with the position of CEO and that Executive
continues to report to Company’s Board of Directors.
 
2.2 Best Efforts/Full-time.  Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all policies and decisions made by Company,
as well as all applicable federal, state and local laws, regulations or
ordinances.  Executive will act in the best interest of Company at all
times.  Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, unless Executive
notifies Board of Directors in advance of Executive’s intent to engage in other
paid work and receives the Board of Directors’ express written consent to do so.
 
3. Term.
 
3.1 Term.  The Agreement shall be for an initial term commencing on the
Effective Date set forth above and continuing for a period of one (1) year
following such date (the “Initial Term”).
 
3.2 Renewal.  On the expiration of the Initial Term specified in subsection 3.1
above, this Agreement will automatically renew for subsequent one year terms
(“Renewal Terms”) unless Company provides Executive with advance written notice
to its intent not to renew at least 90 days prior to the scheduled expiration
date.  In the event Company gives notice of nonrenewal pursuant to this
subsection 3.2, this Agreement will expire at the end of the then current term.
 
 
1

--------------------------------------------------------------------------------

 
3.3 Termination during Term.  Both the Initial Term or any subsequent Renewal
Terms may be earlier terminated in accordance with Section 7 below.
 
4. Compensation.
 
4.1 Base Salary.  As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive a base salary of three hundred
thousand dollars per year ($300,000) (the “Base Salary”), payable in accordance
with the normal payroll practices of Company, less required deductions for state
and federal withholding tax, social security and all other employment taxes and
payroll deductions.  In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will earn the Base Salary
prorated to the date of termination.
 
4.2 Annual Bonus.  During the Term or any Renewal Term, Executive will be
eligible to receive an annual bonus of up to 150% of Executive’s Base Salary (an
“Annual Bonus”).  The amount of the Annual Bonus, if any, will be determined by
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) in its sole discretion, according to the following general metrics:
 
(a)           One-third of the Annual Bonus, if any, will relate to Executive’s
assembly and management of an appropriate operational team to carry out the
Company’s business objectives;
 
(b)           One-third of the Annual Bonus, if any, will be based on the
Company’s revenue during the Term; and
 
(c)           One-third of the Annual Bonus, if any, will be based on the
Company’s cash flow during the Term.
 
4.3 Incentive Compensation.  Executive will be eligible to participate in any
incentive compensation plans established for senior executives by the
Compensation Committee from time to time. The Company reserves the right to
modify such incentive plans from time to time.
 
5. Fringe Benefits.  Executive will be eligible for all customary and usual
fringe benefits generally available to senior executives of Company subject to
the terms and conditions of Company’s benefit plan documents.  Such fringe
benefits include, but are not limited to:
 
(a)           Until the Company establishes a comprehensive health insurance
plan for its employees, reimbursement for, or payment of, monthly health
insurance premiums for Executive, in an amount not to exceed one thousand
dollars ($1,000) per month;
 
(b)           Payment of reasonable relocation expenses for Executive in the
event the Board determines that Company operations will require Executive to
relocate from his primary residence in the State of Florida; and
 
 
2

--------------------------------------------------------------------------------

 
(e)           Payment of housing rental expenses for Executive for a residence
other than his primary residence, in the event the Board determines that Company
operations will make it unreasonable for Executive to reside in his primary
residence in the State of Florida, in an amount not to exceed three thousand
eight hundred dollars ($3,800) per month.
 
Company reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Executive.  Executive
will be eligible to accrue up to four (4) weeks of vacation per year, subject to
Company’s vacation policy.
 
6. Business Expenses.  Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company.  To obtain reimbursement, expenses must be
submitted within forty-five (45) days of incurring the expense, and must include
detailed supporting receipts or other documentation.  Executive will not be
reimbursed for cumulative expenses in any calendar month that exceed seven
thousand five hundred dollars ($7,500) without prior approval of the Audit
Committee of the Company’s Board of Directors.  Any reimbursement Executive is
entitled to receive shall (a) be paid no later than the last day of Executive’s
tax year following the tax year in which the expense was incurred, (b) not be
affected by any other expenses that are eligible for reimbursement in any tax
year and (c) not be subject to liquidation or exchange for another benefit.
 
7. Termination of Executive’s Employment.
 
7.1 Termination for Cause by Company.  Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause.  For purposes of this
Agreement, “Cause” is defined as:  (a) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive’s obligations or otherwise relating to the business of
Company; (b) any acts or conduct by Executive that are materially adverse to
Company’s interests; (c) Executive’s material breach of this Agreement;
(d) Executive’s disclosure of Confidential Information (as defined in Section
9.4 hereof) to any third party in a manner deemed inappropriate by the Board of
Directors in its sole discretion; (e) Executive’s conviction or entry of a plea
of nolo contendere for fraud, misappropriation or embezzlement, or any felony or
crime of moral turpitude or that otherwise negatively impacts Executive’s
ability to effectively perform Executive’s duties hereunder; (f) Executive’s
willful neglect of duties as determined in the sole and exclusive discretion of
the Board of Directors; (g) Executive’s inability to perform the essential
functions of Executive’s position, with or without reasonable accommodation, due
to a mental or physical disability; or (h) Executive’s death.  In the event of
termination based on (b), (c) or (f), Executive will have fifteen (15) days from
receipt of notice from Company to cure the issue, if curable.  No act or failure
to act will be considered “willful” for purposes of this Agreement unless done
or failed to be done by Executive intentionally and in bad faith.  In the event
Executive’s employment is terminated in accordance with this subsection 7.1,
Executive shall be entitled to receive only Executive’s Base Salary then in
effect, prorated to the date of termination and all benefits accrued through the
date of termination (“Accrued Benefits”).  All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished.  In the event of Executive’s termination of employment
by the Company for Cause, Executive will not be entitled to receive the
Severance Package described in subsection 7.2 below.
 
 
3

--------------------------------------------------------------------------------

 
7.2 Termination Without Cause by Company/Severance.  Company may terminate
Executive’s employment under this Agreement without Cause at any time on thirty
(30) days’ advance written notice to Executive.  In the event of such
termination, Executive will receive Executive’s Base Salary then in effect,
prorated to the date of termination, and Accrued Benefits.  In addition,
Executive will receive a “Severance Package” that shall include (a) a “Severance
Payment” equivalent to six (6) months of Executive’s Base Salary then in effect
on the date of termination; and (b) payment by Company of the premiums required
to continue Executive’s group health care coverage for a period of six
(6) months following Executive’s termination, under the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
Executive elects to continue and remains eligible for these benefits under
COBRA, and does not become eligible for health coverage through another employer
during this period.  Executive will only receive the Severance Package if
Executive:  (x) complies with all surviving provisions of this Agreement as
specified in subsection 12.8 below; (y) executes a full, unilateral, general
release of all claims, known or unknown, that Executive may have against Company
arising out of or any way related to Executive’s employment or termination of
employment with Company (in a form satisfactory to the Company in its reasonable
discretion), and such release has become effective in accordance with its terms
prior to the 60th day following the termination date and (z) agrees as part of
the release agreement to not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of Company ((x)-(z) are collectively referred to as “Severance
Conditions”). All other Company obligations to Executive will be automatically
terminated and completely extinguished.
 
7.3 Voluntary Resignation by Executive for Good Reason/Severance.  Executive may
voluntarily resign Executive’s position with Company for Good Reason, at any
time on ninety (90) days’ advance written notice.  Executive shall provide
notice to the Company of the condition giving rise to “Good Reason” within 90
days of the initial existence of such condition and the Company shall have 30
days following such notice to remedy such condition.  The Executive’s right to
terminate the Executive’s employment for Good Reason shall not be affected by
the Executive’s incapacity due to physical or mental illness.  In the event of
Executive’s resignation for Good Reason, Executive will be entitled to receive
Executive’s Base Salary then in effect, prorated to the date of termination,
Accrued Benefits, and the Severance Package described in subsection 7.2 above,
provided Executive complies with all of the Severance Conditions in
subsection 7.2 above.  All other Company obligations to Executive pursuant to
this Agreement will become automatically terminated and completely
extinguished.  For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following events or conditions, without the Executive’s
express written consent (which consent may be denied, withheld or delayed for
any reason): (a) a material reduction in the Executive’s duties, authority or
responsibilities; (b) a requirement that Executive report to a corporate officer
or employee instead of directly to the Board of Directors; (c) a material
reduction by the Company in the Executive’s annual base salary or annual bonus
or incentive compensation opportunity as in effect as of the date hereof or as
the same may be increased from time to time; or (d) any material breach by the
Company of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
7.4 Voluntary Resignation by Executive Without Good Reason.  Executive may
voluntarily resign Executive’s position with Company without Good Reason, at any
time on thirty (30) days’ advance written notice.  In the event of Executive’s
resignation without Good Reason, Executive will be entitled to receive only
Executive’s Base Salary and benefits for the thirty-day notice period and no
other amount.  All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished.  In
addition, Executive will not be entitled to receive the Severance Package
described in subsection 7.1 above.
 
7.5 Pay in Lieu of Notice Period.  Should Company terminate Executive’s
employment without Cause or Executive resign Executive’s employment with or
without Good Reason upon thirty (30) days’ advance written notice, Company
reserves the right to immediately relieve Executive of all job duties, positions
and responsibilities and provide Executive with payment of Executive’s then
current Base Salary in lieu of any portion of the notice period.
 
7.6 Resignation of Board or Other Positions.  Should Executive’s employment
terminate for any reason, Executive agrees to immediately resign all other
positions (including board membership) Executive may hold on behalf of Company.
 
7.7 Termination Upon a Change of Control
 
(a) Severance.  If within the period that is twelve (12) months following a
Change of Control (as that term is defined below), Executive’s employment is
terminated by Company other than for Cause (as defined in subsection 7.1 above)
or if within twelve (12) months following a Change of Control Executive resigns
for Good Reason, Executive shall be entitled to receive Executive’s Base Salary
then in effect, prorated to the date of termination, Accrued Benefits, and the
Severance Package described in subsection 7.2 above, provided Executive complies
with all of the Severance Conditions in subsection 7.2 above.
 
(b) 280G.  Notwithstanding anything to the contrary in this Agreement, if
Executive is a "disqualified individual" (as defined in Section 280G(c) of the
Internal Revenue Code of 1986, as amended (the "Code")), and the severance
benefits provided for in this Section 7.7, together with any other payments and
benefits which the Executive has the right to receive from Company and other
person or entity (the "Aggregate Severance"), would be subject to the excise tax
imposed by Section 4999 of the Code, including any interest and penalties
imposed with respect to such excise tax (the "Excise Tax"), then the severance
benefits provided thereunder shall be either (1) reduced (but not below zero) so
that the present value of the Aggregate Severance equals the Safe Harbor Amount
(as defined below) and so that no portion of the Aggregate Severance shall be
subject to the Excise Tax, or (2) paid in full, whichever produces the better
net after-tax position to the Executive (taking into account the Excise Tax and
any other applicable taxes).
 
The determination as to whether any such reduction in the Aggregate Severance is
necessary shall be made initially by Company in good faith.  If applicable, the
reduction of the amounts payable hereunder in accordance with clause (1) of the
first sentence of the preceding paragraph shall be made in the following order
and in such a manner as to maximize the value of the Aggregate Severance paid to
the Executive (i) cash severance pay that is exempt from Section 409A, (ii) any
payments intended to pay for continued medical benefits under COBRA, (iii) any
other cash severance pay, (iv) any other cash payable that is a severance
benefit, (v) any restricted stock or restricted stock units, and (vi) stock
options.  If the Aggregate Severance is reduced in accordance with the preceding
sentence and through error or otherwise the Aggregate Severance exceeds the Safe
Harbor Amount, the Executive shall immediately repay such excess to the Employer
upon notification that an overpayment has been made.
 
 
5

--------------------------------------------------------------------------------

 
For purposes of this Section 7.7(b), “Safe Harbor Amount” means an amount equal
to one dollar ($1.00) less than three (3) times the Executive’s "base amount"
for the "base period," as those terms are defined under Section 280G of the
Code.
 
(c) Change of Control.  A Change of Control is defined as any person or entity,
including a "group" as contemplated by Section 13(d)(3) of the Exchange Act,
acquiring securities holding 50% or more of the total combined voting power or
value of the Company.
 
7.8 Termination of Employment Upon Nonrenewal.  In the event Company decides not
to renew this Agreement for a subsequent one year term in accordance with
subsection 3.2 above, this Agreement will expire, Executive’s employment with
Company will terminate and Executive will be entitled to receive Executive’s
Base Salary through the end of the applicable term, Accrued Benefits, and the
Severance Package described in subsection 7.2 above, provided Executive complies
with all of the Severance Conditions in subsection 7.2 above.  All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.
 
7.9 Application of Section 409A.
 
(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations.  Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A Regulations as of
the date of Executive’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Executive’s separation
from service shall be paid to Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service.  All such amounts that would, but for this
Section, become payable prior to the Delayed Payment Date will be accumulated
and paid on the Delayed Payment Date.
 
(b) Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Code.  The provisions
of this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code.  However, Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement.  In any event, except for Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, Company shall not be responsible for the payment of any applicable
taxes on compensation paid or provided to Executive pursuant to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
(c) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
 
(d) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.
 
8. No Conflict of Interest.  During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, or other
activities that create a conflict of interest which materially and substantially
disrupt the operations of Company.  Such work and/or activities shall include,
but is not limited to, directly or indirectly competing with Company in any way,
or acting as an officer, director, employee, consultant, stockholder, volunteer,
lender, or agent of any business enterprise of the same nature as, or which is
in direct competition with, the business in which Company is now engaged or in
which Company becomes engaged during the term of Executive’s employment with
Company, as may be determined by the Board of Directors in its sole
discretion.  If the Board of Directors believes such a conflict exists during
the Term, the Board of Directors may ask Executive to choose to discontinue the
other work and/or activities or resign employment with Company.
 
9. Confidential Information.
 
9.1 Executive will hold all Confidential Information (as defined below) in the
strictest confidence and never use, disclose or publish any Confidential
Information without the prior express written permission of the Company and its
Board of Directors.  Executive agrees to maintain control over any Confidential
Information obtained, and restrict access thereto to the Company’s employees,
agents or other associated parties who have a need to use such Confidential
Information for its intended purpose.  Executive agrees to advise and inform any
party to whom he has provided access to the Confidential Information of its
confidential nature, and further agrees to ensure that such parties be bound by
the terms and obligations of this Agreement that relate to confidentiality.
 
9.2 Upon the Company’s request, all records and any compositions, articles,
devices and other items which disclose or embody Confidential Information,
including all copies or specimens thereof in Executive’s possession, whether
prepared or made by Executive or others, will be delivered to the Company.
 
 
7

--------------------------------------------------------------------------------

 
9.3 All documents and tangible items provided to Executive by the Company or
created by Executive for use in connection with his employment by the Company
are the sole and exclusive property of the Company and shall be promptly
returned to the Company upon termination of employment with the Company,
together with all copies, recordings, notes or reproductions of any kind made
from or about the documents and tangible items or the information they contain.
 
9.4 For purposes of this Agreement and subject to the following paragraph, the
term “Confidential Information” shall mean all information developed by
Executive as a result of his work with, for, on behalf of or in conjunction with
the Company and any information relating to the Company’s processes and
products, including information relating to research, development,
manufacturing, know-how, inventions, trade secrets, patents, patent
applications, systems, products, programs and techniques and any secret,
proprietary or confidential information, knowledge or data of the Company.  All
information disclosed to Executive or to which Executive obtains access, whether
originated by Executive or by others, which is treated by the Company as
“Confidential Information,” or which Executive has a reasonable basis to believe
is “Confidential Information,” will be presumed to be “Confidential
Information.”
 
Notwithstanding the foregoing definition, the term “Confidential Information”
will not apply to information which (i) Executive can establish by documentation
was known to Executive prior to its receipt by Executive from the Company, (ii)
is lawfully disclosed to Executive by a third party not deriving such
information from the Company, or (iii) is presently in the public domain or
becomes a part of the public domain through no fault of Executive.
 
9.5 The Company shall in turn keep all personal nonpublic information about
Executive that the Company may now have or hereafter acquire in strict
confidence and shall not disclose any such personal nonpublic information except
as required by law or ordered by a court of competent jurisdiction, or with the
consent, express or implied, of Executive himself.
 
10. Nonsolicitation of Company’s Employees.  Executive agrees that during the
Term and for a period of two (2) years after the termination of this Agreement,
Executive will not, either directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage Company’s business by
soliciting, encouraging or recruiting any of Company’s employees or causing
others to solicit or encourage any of Company’s employees to discontinue their
employment with Company.
 
11. Injunctive Relief.  Executive acknowledges that Executive’s breach of the
covenants contained in sections 8-10 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief, without the necessity of proving actual damages or posting
any bond or other security.
 
 
8

--------------------------------------------------------------------------------

 
12. General Provisions.
 
12.1 Successors and Assigns.  The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company.  Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.
 
12.2 Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
12.3 Attorneys’ Fees.  Each side will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party.
 
12.4 Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
12.5 Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms.  Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
12.6 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Minnesota.  Each
party consents to the jurisdiction and venue of the state or federal courts in
Minneapolis, Minnesota, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.
 
12.7 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt.  Notice shall be sent to the addresses set forth below, or such
other address as either party may specify in writing.
 
12.8 Survival.  Sections 8 (“No Conflict of Interest”), 9 (“Confidential
Information”), 10 (“Nonsolicitation”), 11 (“Injunctive Relief”), 12 (“General
Provisions”) and 13 (“Entire Agreement”) of this Agreement shall survive
Executive’s employment by Company.
 
 
9

--------------------------------------------------------------------------------

 
13. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral.  This agreement may be amended or modified only with the
written consent of Executive and the Board of Directors.  No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.
 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 
 
 

 
STANDARD GOLD, INC.
    Dated: May 19, 2011 By:  /s/ Mark D. Dacko   Its:  Chief Financial Officer  
            EXECUTIVE Dated: May 19, 2011     By:  /s/ Alfred A. Rapetti  
Alfred A. Rapetti

 
 
 
10

--------------------------------------------------------------------------------

 